Citation Nr: 1326416	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1973 to August 1973 and from August 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral knee disorder, as well as service connection for a lumbar spine, cervical spine and bilateral ankle disorders.  The Veteran timely initiated the appellate process with respect to all of those issues; however, in his May 2011 substantive appeal, VA Form 9, he indicated that he only wished to continue appeal with respect to the bilateral knee issue.  Therefore, the Board will only address the bilateral knee disorder at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's scant service treatment records document that he underwent an enlistment examination in March 1973 and a separation examination in December 1976.  During both those examinations, the Veteran's bilateral knees were normal and he denied any knee problems in his reports of medical history.  There are no intervening service treatment records documenting any knee injury in service.

Nevertheless, the Veteran has averred on appeal that 3 weeks into basic training at Fort Leonard Wood, Missouri, he went to sick call for pain in his knees and was given crutches and light/restricted duty for approximately 6 months after the base physician took x-rays and found "fractures" in both his knees.  The Veteran reports that his bilateral knee symptoms have been constant since that time.  

The Board finds that a remand is necessary in order to obtain any outstanding service treatment records, including any records from the base hospital at Fort Leonard Wood, Missouri.  Additionally, the Board notes that no service personnel records have been obtained at this time, and that those records could potentially be relevant to corroborate the Veteran's restricted duty assignments.  Those records should be obtained on remand as well.  Any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the Board notes that a VA examination has not been afforded to the Veteran as of this time.  It appears that the Veteran has been diagnosed with chondromalacia patella and/or osteoarthritis of the bilateral knees in his VA treatment records.  However, given the current lack of any evidence documenting an in-service injury-as well as the Veteran's contemporaneous statements denying any problems with his bilateral knees during service-the Board finds that a VA examination should be afforded to the Veteran if and only if some evidence demonstrating an in-service injury to his bilateral knees is shown by obtaining the evidence requested above.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Madison VA Medical Center, the Rockford OPC, or any other VA medical facility that may have treated the Veteran, since August 2010 and associate those documents with the claims file.

2.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, including any hospital treatment records from the Base Hospital at Fort Leonard Wood, Missouri during the Veteran's period of service in 1973.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral knee disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  The RO/AMC should complete any other pertinent development as necessary, to include affording the Veteran a VA examination of his bilateral knees if and only if an in-service knee injury is corroborated by the development noted above.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a bilateral knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


